PER CURIAM. Appellant, Lamont Bowden, has been convicted of capital murder and sentenced to life imprisonment without parole. His attorney, Ronald Carey Nichols, requested and was granted a thirty-day extension to February 14, 1996, to file appellant’s brief. On February 14, 1996, he was given a second thirty-day extension, making the brief due on March 15, 1996. On March 19, 1996, appellant’s attorney was granted a third extension to April 14, 1996. A final extension to April 28, 1996, was then given to file the appellant’s brief, but no brief has been filed.  Ronald Carey Nichols is therefore ordered to appear before this court on the 1st day of July, 1996, at 9:00 a.m., to show cause why he should not be held in contempt of this court for his repeated failures to file appellant’s brief.